Citation Nr: 0213059	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  91-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service both prior to and 
during World War II and was a prisoner of war (POW) of the 
Japanese government from December 1941 to April 1942.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

In the Board's March 2001 Remand, it was noted that following 
a May 1999 Board denial of a claim for an increased rating 
for peptic ulcer disease, the veteran had again filed a claim 
for an increased rating in August 1999, which was denied by 
the RO in October 2000 and to which the veteran's 
representative had filed a notice of disagreement in February 
2001.  Thus, pursuant to the mandate in Manlincon v. West, 12 
Vet. App. 238 (1999) that matter was remanded to the RO for 
the issuance of a statement of the case (SOC).  Thereafter, 
the required SOC was issued.  In August 2002, the Board wrote 
to the veteran to inform him that it appeared that a timely 
substantive appeal had not been received with respect to the 
increased rating issue and that his appeal with respect to 
that issue would be dismissed if he had not submitted a 
timely substantive appeal.  The veteran responded with a 
written statement withdrawing his appeal with respect to this 
issue.  The Board will limit its consideration accordingly.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained. 

2.  The veteran does not have post-traumatic arthritis.  




CONCLUSION OF LAW

Post-traumatic osteoarthritis was not incurred in or 
aggravated during active service, nor may its incurrence or 
aggravation during active service be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  In April 
2001, he was provided a letter informing him of the VCAA and 
of the information needed from him to enable VA to obtain 
evidence and information in support of his claim.  The record 
also reflects that pertinent treatment records have been 
obtained and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the veteran's claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  

In sum, the relevant facts have been properly developed and 
no further action is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the veteran's claim. 

Factual Background

There is no clinical evidence of any form of during active 
military service or within one year after military service; 
although the veteran did incur a missile injury of the right 
thigh, for which he is service-connected.  

X-rays on VA examination in 1980 revealed hypertrophic 
degenerative disease of the lumbar spine with lumbosacral and 
bilateral sacroiliac arthritis.  X-rays of the right thigh 
revealed the femoral shaft was normal.  

A February 1981 statement from a private physician reflects 
that after an examination, conducted because of complaints of 
pain and numbness of the extremities, rheumatoid arthritis 
was to be ruled out.  

In May 1981 Dr. Grageda reported that an examination revealed 
a fresh abrasion at the anterior iliac spine and X-rays 
revealed a deformity at that site.  The diagnoses included an 
old injury of the ileum with bony deformity, a scar of the 
right iliac region with fresh abrasion, and rheumatoid 
arthritis.  

A VA outpatient treatment (VAOPT) record of May 1981 reflects 
a diagnosis of rheumatoid arthritis.  During VA 
hospitalization in September 1981 a radiological study 
revealed minimal osteoarthritic changes in the lumbar 
vertebrae.  

In February 1982 Dr. Marcelo reported that the veteran had 
arthritis of the hip and right foot secondary to old 
injuries.  

A report of a VA clinical evaluation in October 1982 noted 
that the veteran had had rheumatic heart disease in 1969.  

A January 1984 statement from a private physician indicates 
that the veteran was being treated for arthritis of the right 
hip.  

On VA examination in June 1989 X-rays revealed minimal 
hypertrophic degenerative osteoarthritis of both knees and no 
evidence of previous trauma, as well as degenerative 
spondylosis in the lumbosacral spine.  

A VA barium enema in May 1990 revealed hypertrophic changes 
in the lumbar spine and pelvis.  

X-rays on VA orthopedic examination in June 1994 revealed a 
lytic area on the anterior superior iliac spine but no 
osseous abnormality of the femur.  X-rays also revealed 
degenerative disc disease (DDD) and spondylosis of the 
lumbosacral spine, and degenerative osteoarthritis of the 
lumbosacral spine and sacroiliac joint, as well as 
degenerative osteoarthritis of both knees and hypertrophic 
degenerative osteoarthritis and periarthritis of both 
shoulder girdles.  

VA X-rays of the veteran's knees and hips in February 1998 
revealed degenerative osteoarthritis and an X-ray of his 
right femur was essentially normal. 

The veteran was afforded multiple VA examinations in August 
1999 and in the report of one examination it was indicated 
that the veteran could not perform average employment due 
"primarily to advanced age and not due to the shrapnel wound 
or post-traumatic arthritis."  

On VA orthopedic examination in May 2001 the veteran reported 
that he had been beaten when he was a POW.  After an 
examination, the diagnosis was that based on X-rays of the 
veteran's knees and hips as well as physical evidence and 
location of shrapnel wounds, the veteran's condition was 
degenerative osteoarthritis of the hips and knees due to 
advancing age and not post-traumatic in origin.  The same was 
true for the lumbar spine.  There was no evidence of any 
fracture of the spine due to trauma and his condition was due 
to a degenerative process due to advanced age.  

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service incurrence of post-
traumatic osteoarthritis may be presumed if it is manifested 
to a compensable degree any time after military service in a 
veteran who was interned as a POW for not less than 30 days.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(c).  

Repeated X-rays have shown that the missile injury to the 
veteran's right thigh did not damage the right femur and that 
there was no involvement of either the right hip or right 
knee.  

There is X-ray evidence of an abnormality of the right iliac 
crest but this abnormality is not at issue in this appeal.  

The record shows that rheumatoid arthritis and degenerative 
arthritis have been diagnosed on many occasions.  The 
competent evidence of post-traumatic arthritis is limited to 
the February 1982 report of Dr. Marcelo indicating that the 
veteran had arthritis of the hip and right foot secondary to 
old injuries.  However, there is nothing in the record which 
suggests that this diagnosis or opinion was based upon 
radiological studies or even a historical review of clinical 
records.  Otherwise, the evidence of post-traumatic arthritis 
is limited to the statements of the veteran.  However, as a 
lay person, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In contrast, the veteran was afforded a VA examination in May 
2001 for the express purpose of determining the etiology of 
his current arthritis.  After evaluating the veteran and 
reviewing the veteran's pertinent medical history, the 
examining physician concluded that the veteran's arthritis 
was of the degenerative type associated with the aging 
process, rather than post-traumatic in origin.  

In essence, the competent evidence in favor of the veteran's 
claim is minimally supportive.  It clearly provides no basis 
for concluding that it is at least as likely as not that the 
veteran has post-traumatic arthritis.  The medical evidence 
almost uniformly identifies the veteran's arthritis as 
degenerative or rheumatoid.  Moreover, the recent VA 
examination performed for the purpose of determining if the 
veteran has post-traumatic arthritis disclosed that he does 
not.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Service connection for post-traumatic osteoarthritis is 
denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

